Title: Cash Accounts, March 1772
From: Washington, George
To: 



[March 1772]



Cash


Mar.  4—
To Cards
£ 0. 5. 0


6—
To Cash recd from Richd Croshe Graves for 2139 lbs. of Porke sold Colo. Ruffin from King Wm Quartr
32. 1. 9


10—
To Ditto recd from Do on acct of Porke Sold to Sundries from Mr Custis’s Plantations pr my Credits in his Acct
118. 3.10



To Ditto receivd of Mr James Hill on acct of Rents due Mr Custis
21. 0. 0


25—
To Ditto Recd from James Biggs pr Colo. [Littleton] Eyre for Rent of Smiths Island
15. 0. 0



To Ditto Recd from Peter Gillett & Thos McLin Tenants of Mr Custis £5 each
10. 0. 0



To Cash won at Cards
0. 7. 6


18—
To Cash of Colo. John Tabb, for a Sett of Excha. drawn by Thos Montgomerie on Messrs James Ritchie & Co. Jany 23d 1772 for £200 Sterling @ 20 prCt Excha.
240. 0. 0



To Ditto of Ditto, for a sett of Excha. drawn by Cumbd Wilson on Colin Dunlop Esqr. & Son & Co. of Glasgow Jany 23d 1772 for £100 Sterg @ 20 prCt
120. 0. 0



21—
To Cash of Colo. Lewis Burwell
74. 3. 0


23—
To Colo. Dudley Digges for Prizes in Yk Lotty
10. 0. 0



To Cards
2. 0. 0


30—
To Ditto
9.10. 0


Contra


1—
By Ditto at Todds Bridge
0. 6. 7



By Ferriage at Ruffins
0. 3. 0


2—
By Cards
0. 8. 9



By Coffee
0. 2. 8



By Curry Comb and Brush for Qr. below
0. 3. 6


10—
By Servants differt times
0. 7. 6


11—
By Club at Mrs Campbells in the Eveng
0. 5. 0


12—
By Cards
1. 0. 0



By a pair of Drawers
0. 5. 0


13—
By Club at Mrs Campbells
0. 5. 0


16—
By Cards
3.10. 0


17—
By Repairg Mr [Hector] Ross’s Pistols
0.10. 0



By Club at Mrs Campbells
0. 5. 0


18—
By a pair of Gloves
0. 2. 0



By Cards
0.15. 0


19—
By Cash paid Thomas Lynch on acct of Mr Custis’s Estate
1. 0. 0


21—
By Cards
0. 5. 0



By Postage of Letters
0. 4. 0



By a Powder Bag & Puff
0. 3. 3



By a Mourning Ring for Mr Wm Triplet
1.10. 0



By Cards
6.10. 0


22—
By Ferriages to Gloucester & Back
0. 4. 0


23—
By Expences in York Town
0. 3. 9



By Club at Mrs Campbells two Nights
0. 7. 6


24—
By Cards
1.17. 6



By Club at Anderson’s
0. 3. 9


25—
By Spinet Strings for my Brothr John
0. 5. 0



By Club
0. 2. 6


26—
By Mounting two Fans pr Jane Hunter [Charlton]
0. 5. 0



By Postage of Letters
0. 3. 0


28—
By Club at Mrs Campbells
0. 3. 0



By Cards
6. 5. 0



By Charity
0. 5. 0



30—
By George Lafong—Barber
1.15. 0



By Club at Mrs Campbells
0. 5. 0


